                  Case 1:19-cv-01091 Document 1 Filed 02/05/19 Page 1 of 20



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

JOHN WAITE, an individual; JOE                    Case No.
ELY, an individual, and on behalf of all
others similarly situated,                        CLASS ACTION COMPLAINT
                                                  FOR:
                                    Plaintiffs,
                                                    (1) COPYRIGHT
             v.                                         INFRINGEMENT; AND
UMG RECORDINGS, INC., a                             (2) DECLARATORY RELIEF
Delaware corporation, and DOES 1
through 10,
                                                  DEMAND FOR TRIAL BY JURY
                                  Defendants.

        Plaintiffs JOHN WAITE, an individual (“Waite”), and JOE ELY (“Ely”), an
individual, (collectively, “Plaintiffs”) on behalf of themselves and all other
similarly situated authors of sound recordings (“sound recordings”) who have
served Notices of Termination pursuant to §302 of the Copyright Act of 1976 upon
Defendant UMG RECORDINGS, INC. (also known as “Universal Music Group
and “UMG”) (hereinafter “UMG” or “Defendant”) and DOES 1-10 (collectively
“Defendants”), allege as follows.
                                NATURE OF THE ACTION
        1.         Since the first Copyright Act was enacted in 1790, that Act, and the
several successive copyright statutes have always had a feature which allows a
second chance for authors (or their heirs) to reclaim copyrights from unwise grants
made by authors early on in their careers, close to the creation of the works. While
the particular features of those laws, and the length of the terms and statutory
scheme of the terminations involved, have changed and evolved, the strong
“second chance” concept has remained. In fact, the very first act, the Copyright
Act of 1790, borrowed that concept from the English Statute of Anne, enacted in
1709, the first copyright law. The theme continued in the Copyright Acts of 1831,
1870, and 1909.


154498.00601/116929581v.1
              Case 1:19-cv-01091 Document 1 Filed 02/05/19 Page 2 of 20




        2.      Likewise, §203 of the Copyright Act of 1976 modified the Act of
1909 substantially, but continued the policy with full force. According to the
Congressional Record, the purpose of the statute was to protect authors and their
heirs from “the unequal bargaining position of authors” in dealing with
unpublished works, because of “the impossibility of [an author] determining [his or
her] work’s prior value until it has been exploited.” H.R.Rep. No. 94-1476, at 124
(1976). Section 203 provides that authors (a term that includes both songwriters
and recording artists) may terminate grants of copyright ownership thirty-five (35)
years after the initial grant, generally computed from the date of the publication of
those works subject to the grant.
        3.      But while the Copyright Act confers upon authors the valuable
“second chance” that they so often need, the authors of sound recordings, in
particular, who have attempted to avail themselves of this important protection
have encountered not only resistance from many record labels, they have been
subjected to the stubborn and unfounded disregard of their rights under the law
and, in many instances, willful copyright infringement.
        4.      Waite, Ely, and hundreds of other recording artists, have served
Notices of Termination upon UMG pursuant to the provisions set forth in 17
U.S.C. §203, but UMG has routinely and systematically refused to honor them.
These refusals are made, in every instance, on similar legal grounds, the first and
foremost of which is UMG’s position that the sound recordings created by
recording artists under contract with UMG (or its affiliated or predecessor
companies) are “works made for hire,” and, therefore, not part of the subject matter
of §203. UMG claims that the recordings are works made for hire because of
contractual language that is found in every UMG recording agreement. As a result
of UMG’s policy, UMG has refused to acknowledge that any recording artist has
the right to take over control of the sound recordings, or enter into an agreement
with a different label for the exploitation of recordings, after the effective date of

                                          2
154498.00601/116929581v.1
              Case 1:19-cv-01091 Document 1 Filed 02/05/19 Page 3 of 20




termination. In many instances, UMG has continued to exploit the recordings after
the effective date, thereby engaging in willful copyright infringement of the United
States copyright in those recordings. As a result of UMG’s actions, UMG has
effectively stymied any chance that the class plaintiffs have of entering into a new
agreement with a third party, or even exploiting the recordings themselves, as is
their right. As a result, these actions by UMG have effectively destroyed the very
salability of the post-termination rights in the recordings that the Copyright Act
expressly guarantees.
        5.      On account of UMG’s repeated, methodical, and willful copyright
infringement, actual and statutory damages are the remedy. For those recordings
for which the associated Notice of Termination has not reached its effective date of
termination, the proper remedy is declaratory relief. With regard to both copyright
infringement and all recordings for which a Notice of Termination has been sent to
UMG, injunctive relief, addressing and preventing UMG’s lawless behavior, is
warranted. Therefore, Plaintiffs bring this class action for copyright infringement,
declaratory relief, and injunctive relief, on behalf of themselves and all similarly
situated recording artists who have sent Notices of Termination to UMG with an
effective date of termination on or after January 1, 2013, as more precisely
described in ¶15, below.
                                    THE PARTIES

        6.      Plaintiff JOHN WAITE (“Waite”) is a resident of Santa Monica,
California. Waite is a British singer and songwriter, who began his career in the
early 1970s as a member of the musical group The Babys. In 1983, he began a solo
career and released several successful albums.
        7.      Plaintiff JOE ELY (“Ely”) is a resident of Austin, Texas. Ely has had
a long career in music as a singer, songwriter, and guitarist. Since releasing his first
solo album in 1977, he has recorded a total of eighteen studio albums on several


                                           3
154498.00601/116929581v.1
              Case 1:19-cv-01091 Document 1 Filed 02/05/19 Page 4 of 20




labels, including MCA, which is a predecessor to UMG. Ely has also been a
performer on numerous albums by other recording artists, including The Clash and
Rosie Flores.
        8.      Defendant UMG RECORDINGS, INC. is a Delaware corporation
with its principal place of business and global corporate headquarters located in
Santa Monica, California. UMG also maintains U.S. headquarters at 1755
Broadway, New York City, New York offices, where Island Records, Def Jam
Recordings, Republic Records, Decca Label Group, Spinefarm Records, Geffen
Records, and other of UMG’s labels are headquartered. Also known as Universal
Music Group, UMG is an American global music corporation that is a subsidiary
of the French media conglomerate Vivendi Universal S.A. UMG is considered one
of the “Big Three” record labels, along with Sony Music and Warner Music Group.
UMG is one of the world’s largest recorded music and music publishing
companies, and includes record labels such as Motown, Def Jam and Geffen.
UMG is successor to, and was formerly named, PolyGram Records, Inc. UMG is a
record label, as well as a global music conglomerate, and has released music under
the Universal and Mercury imprints, and is the successor-in-interest to many
record labels, including EMI, Capitol, Geffen, A & M, and Chrysalis imprints,
among many others.
        9.      The true names and capacities (whether individual, corporate,
associate or otherwise) of the defendants named herein as Does 1 through 10,
inclusive, are unknown to Plaintiffs, who therefore sue said defendants by such
fictitious names. Plaintiffs will amend this Complaint to allege their true names
and capacities when such have been ascertained. Upon information and belief,
each of the Doe defendants herein is responsible in some manner for the
occurrences herein alleged, and Plaintiffs’ and class members’ injuries as herein
alleged were proximately caused by such defendants’ acts or omissions.

                                          4
154498.00601/116929581v.1
              Case 1:19-cv-01091 Document 1 Filed 02/05/19 Page 5 of 20




        10.     Plaintiffs are informed and believe, and on that basis allege, that at all
times mentioned in this Complaint, UMG and each of the Doe defendants were the
agent of each other and, in doing the things alleged in this Complaint, were acting
within the course and scope of such agency.

                             JURISDICTION AND VENUE
        11.     This is a civil action seeking damages and injunctive relief for
copyright infringement under the Copyright Act, 17 U.S.C. §101 et seq., and also
seeks declaratory relief with regard to several legal issues that arise from the
language and interpretation of the Copyright Act.
        12.     This Court has original subject matter jurisdiction of this action
pursuant to 28 U.S.C. §§1331 and 1338(a).
        13.     This Court is empowered to issue a declaratory judgment and further
necessary or proper relief pursuant to 28 U.S.C. §§2201 and 2202.
        14.     Venue is proper in this District pursuant to 28 U.S.C. §§1391(b) and
(c) and 1400(a) because UMG is subject to personal jurisdiction in this District and
because a substantial part of the events or omissions by UMG giving rise to the
claims occurred in this District.
                                CLASS ALLEGATIONS
        15.     Plaintiffs bring this action as a class action pursuant to Fed. R. Civ.
Proc. 23 on behalf of themselves and on behalf of a class of similarly situated
recording artists, defined as:
                All     recording   artists   (and   statutory   heirs   and   personal
                representatives of those recording artists, if applicable) who have
                served Notices of Termination on UMG pursuant to §203 of the
                Copyright Act (or who may serve such Notice in the pendency of
                this action), with an effective date of termination of January 1, 2013


                                               5
154498.00601/116929581v.1
              Case 1:19-cv-01091 Document 1 Filed 02/05/19 Page 6 of 20




                or later, and who have not entered into a further agreement with
                UMG (pursuant to §203(b)(4)) wherein UMG has been granted
                further rights therein.
        16.     This action has been brought and may be properly maintained as a
class action because there is a well-defined community of interest in the
litigation and the members of the proposed class are readily and easily
ascertainable and identifiable.
        17.     The members of the class are so numerous that joinder of all
members is impracticable. Plaintiffs are informed and believe, and on that basis
allege, that there are hundreds of members in the class who can be readily
located, identified from various records and databases (including those
maintained by UMG and the United States Copyright Office), and notified of this
action.
        18.     Plaintiffs’ claims for copyright infringement and declaratory relief
are typical of the claims of the members of the class, and Plaintiffs’ interests are
consistent with and not antagonistic to those of the other members of the class
they seek to represent. Plaintiffs and all members of the class have sustained
damages and face irreparable harm arising out of Defendants’ continued
infringement and disregard of the Notices of Termination as alleged herein and,
thus, are entitled to recover actual damages and/or statutory damages and obtain
injunctive relief to prevent further wrongful conduct by Defendants. In other
instances, class members have had the salability of their sound recordings
damaged and/or destroyed by UMG’s behavior, and seek declaratory relief for
the legal issues discussed below.
        19.     Plaintiffs have no interests that are adverse to, or which conflict
with, the interests of the absent members of the class and they are able to fairly
and adequately represent and protect the interests of such a class. Plaintiffs
                                            6
154498.00601/116929581v.1
              Case 1:19-cv-01091 Document 1 Filed 02/05/19 Page 7 of 20




believe strongly in the protection of the rights of recording artists and are
committed to protecting such rights. Plaintiffs have raised a viable claim for
copyright infringement of the type reasonably expected to be raised by members
of the class and will diligently and vigorously pursue that claim. If necessary,
Plaintiffs may seek leave of the Court to amend this Complaint to include
additional class representatives to represent the class or additional claims as may
be appropriate. Plaintiffs are represented by experienced, qualified, and
competent counsel who are committed to prosecuting this action.
        20.     Questions of fact and law (to the extent that any may exist) are
common to all members of the class and would plainly predominate over any
questions affecting only individual members of the class under Fed. R. Civ. Proc.
23(b)(3). These common legal and factual questions, to the extent that any may
exist, do not vary from class member to class member, and can be determined
without reference to the individual circumstances of any class member, including
(without limitation) the following:
                (A)         Whether sound recordings can ever be considered “works made
        for hire,” as that term is defined in the Copyright Act, because the definition
        set forth in §101 of the Copyright Act does not include sound recordings as
        being one of the types of works that can be a work made for hire;
                (B)         Whether the release of sound recordings that were created by a
        particular recording artist in “album” form, as is typical in the music
        industry, constitutes a “contribution of a collective work,” or creates a
        “compilation,” as those terms are used in §101 of the Copyright Act, thereby
        transforming the sound recordings into “works made for hire”;
                (C)         Whether a foreign choice of law provision in a recording
        agreement has any effect upon the application of United States copyright law
        to issues relating to the application of the Copyright Act (and §203
                                                 7
154498.00601/116929581v.1
               Case 1:19-cv-01091 Document 1 Filed 02/05/19 Page 8 of 20




        specifically) to the United States copyrights at issue, or whether such a
        clause raises viable claims of “breach of contract” against the recording
        artists for the act of exercising their rights under United States copyright
        law;
                (D)         Whether UMG’s position regarding “work made for hire”
        clauses violates §203(a)(5) of the Copyright Act;
                (E)         Whether sound recordings created and delivered pursuant to a
        recording agreement are “commissioned works,” as that term is used in §101
        of the Copyright Act, thereby transforming the sound recordings into “works
        made for hire”;
                (F)         Whether recording artists are barred from exercising their rights
        under §203 of the Copyright Act if a “loan-out company,” or, in the
        appellation utilized by UMG, a “Furnishing Company” was involved in the
        contractual transaction relating to the original grant;
                (G)         Whether the exercise by recording artists of their rights under
        §203 of the Copyright Act to terminate the original grant, and to thereafter
        exploit the sound recordings after the effective date of termination, is a
        breach of contract by the recording artists of a clause in the recording
        agreement that, according to UMG, provides that recording artists may never
        exploit the sound recordings themselves;
                (H)         Whether the assertion of rights by the recording artists under
        §203 of the Copyright Act is “time-barred” because, according to UMG,
        “claims regarding the initial ownership status of a work must be brought
        within three years of creation,” and the act of serving a Notice of
        Termination is a claim “challenging that issue”; and
                 (I)        The basis and method for determining and computing damages,
        including statutory damages.
                                                  8
154498.00601/116929581v.1
              Case 1:19-cv-01091 Document 1 Filed 02/05/19 Page 9 of 20




        21.     Class certification is appropriate pursuant to Fed. R. Civ. Proc.
23(b)(2) because UMG has acted and/or refused to act on grounds that are
generally applicable to the Class, which makes declaratory and injunctive relief
with respect to Plaintiffs and the Class, as a whole, appropriate.
        22.     A class action is superior to other available methods for the fair and
efficient adjudication of this controversy because individual litigation of the
claims of all class members is impracticable. The claims of the individual
members of the class may range from smaller sums to larger sums. Thus, for
those class members with smaller claims, the expense and burden of individual
litigation may not justify pursuing the claims individually. And even if every
member of the class could afford to pursue individual litigation, the court system
could not be so encumbered. It would be unduly burdensome to those courts in
which individual litigation of numerous cases would otherwise proceed.
Individualized litigation would also present the potential for varying,
inconsistent, or contradictory judgments and would magnify the delay and
expense to all parties and to the court system resulting from multiple trials of the
same factual issues. By contrast, the maintenance of this action as a class action
presents few management difficulties, conserves the resources of the parties and
court system, and protects the rights of each member of the class. Plaintiffs
anticipate no difficulty in the management of this action as a class action.

                            FIRST CLAIM FOR RELIEF
                   (Copyright Infringement – Against All Defendants)

        23.     Plaintiffs hereby incorporate the allegations set forth in paragraphs
1 through 22 above, as though fully set forth herein.
        24.     Pursuant to §203 of the Copyright Act, recording artists have the
right to serve a Notice of Termination to terminate the grant of rights made to a


                                            9
154498.00601/116929581v.1
              Case 1:19-cv-01091 Document 1 Filed 02/05/19 Page 10 of 20




record label, generally thirty-five (35) years after the publication of those
recordings. The Notice is served upon the current grantee, and, with regard to
Waite, Ely, and the members of the class, that current grantee is UMG.
                                  The Waite Albums
        25.     Waite, through a loan-out company, entered into a recording
agreement with Chrysalis Records, Inc., a predecessor to UMG, in or about
November 1981, and thereafter Chrysalis released the album Ignition. In
September 1983, Waite, through another loan-out company, entered into another
agreement with Capitol, and, thereafter, Capitol released the album No Brakes.
In July 1985, Waite, through another loan-out company, entered into another
agreement with Capitol, and, thereafter, Capitol released the album Mask of
Smiles (collectively, the “Waite Albums”).
        26.     On April 15, 2015, Waite served a Notice of Termination (the
“Waite Notice”) upon UMG, and Waite caused the Notice to be recorded in the
United States Copyright Office, on August 30, 2016, as document V9924 D957
P1 through P3. A true and correct copy of the Waite Notice is attached hereto as
Exhibit A.
        27.     The effective date of termination for the Ignition Album was May
22, 2017. Initially, UMG made an effort to cease the United States exploitation
of the Ignition Album, and although UMG repeatedly informed Waite that UMG
did not agree that Waite had presented a valid Notice of Termination, sought to
negotiate a further grant from Waite, pursuant to §203(a)(5).
        28.     On or about August 1, 2017, Waite rejected UMG’s proposal, and
thereafter began to exploit the Ignition Album himself, via digital outlets,
through a record label that he owns.
        29.     In May 2018, UMG, despite its previous decision to cease the
United States exploitation of the Ignition Album, suddenly asserted that Waite’s
                                          10
154498.00601/116929581v.1
              Case 1:19-cv-01091 Document 1 Filed 02/05/19 Page 11 of 20




exploitation of the Ignition Album was improper. On May 31, 2018, counsel for
UMG sent Waite a letter setting forth UMG’s legal positions for its claims that
the Waite Notice was invalid, and, in addition, demanded that Waite “cease and
desist from any and all unauthorized exploitation of the sound recordings,
including the ‘Ignition’ Album.” A true and correct copy of that letter is attached
hereto as Exhibit B.
        30.     In or about early July 2018, UMG issued a take-down notice against
Waite’s digital release of that album.
        31.     After UMG had successfully caused Waite’s release to be taken
down from digital sites, UMG resumed the digital exploitation of the Ignition
Album through UMG’s normal digital outlets.
        32.     The effective date of termination has passed for the Ignition Album.
Despite this fact, and UMG’s knowledge of the effective date, UMG willfully
infringed upon the United States copyright belonging to Waite by continuing to
exploit the sound recordings, as if the Waite Notice had not been sent at all, in
complete disregard of the law.
        33.     Under §106 of the Copyright Act, the copyright owner of a sound
recording has the exclusive right to reproduce and distribute the sound
recordings, including, but not limited to, in phonorecords, and to exploit or
authorize the exploitation of interactive streams and digital downloads of the
sound recordings through subscription or non-subscription online digital music
services.
        34.     Pursuant to the Waite Notice, Waite is currently the owner of the
United States copyright in and to the sound recordings comprising the Ignition
Album.
        35.     By willfully continuing to exploit the sound recordings comprising
the Ignition Album in the United States after the effective date, all of which
                                           11
154498.00601/116929581v.1
              Case 1:19-cv-01091 Document 1 Filed 02/05/19 Page 12 of 20




occurred within the past three years, UMG has infringed upon those recordings,
and, furthermore, unlawful reproduction and distribution of the sound recordings
owned by Plaintiff as alleged hereinabove constitutes copyright infringement
under the Copyright Act.
                                    The Ely Albums
        36.     Ely entered into a recording agreement with MCA Records, Inc., a
predecessor of UMG, in 1976. In February 1978, Ely’s second album, Honky
Tonk Masquerade, was released on the MCA label.
        37.     On December 15, 2015, Ely served a Notice of Termination (the
“Ely Notice”) upon UMG, and Ely caused the Notice to be recorded in the
United States Copyright Office, on August 30, 2016, as document V9921 D732
P1 through P3. A true and correct copy of the Ely Notice is attached hereto as
Exhibit C.
        38.     The effective date of termination for four albums on the Ely Notice,
namely, Honky Tonk Masquerade, Down the Drag, Live Shots, and Musta Notta
Gotta Lotta (the “Ely Albums”) was December 16, 2017.
        39.     On May 6, 2016, counsel for UMG sent Ely a letter setting forth
UMG’s legal positions for its claims that the Ely Notice was invalid, and, in
addition, demanded that Ely “refrain from attempting to exploit the recordings
yourself or taking any other actions interfering with UMG’s continuing rights in
the recordings that are the subject of your termination notice.” A true and correct
copy of that is attached hereto as Exhibit D.
        40.     UMG failed and refused to cease the sale, distribution, and
exploitation of the Ely Albums on the effective date of termination, that is,
December 16, 2017, and continued such exploitation after that date.
        41.     Despite UMG’s knowledge of the effective date, UMG has willfully
infringed upon the United States copyright belonging to Ely by continuing to
                                           12
154498.00601/116929581v.1
              Case 1:19-cv-01091 Document 1 Filed 02/05/19 Page 13 of 20




exploit the sound recordings, as if the Ely Notice had not been sent at all, in
complete disregard of the law.
        42.     Under §106 of the Copyright Act, the copyright owner of a sound
recording has the exclusive right to reproduce and distribute the sound
recordings, including, but not limited to, in phonorecords, and to exploit or
authorize the exploitation of interactive streams and digital downloads of the
sound recordings through subscription or non-subscription online digital music
services.
        43.     Pursuant to the Ely Notice, Ely is currently the owner of the United
States copyright in and to the sound recordings comprising the Ely Albums.
        44.     By willfully continuing to exploit the sound recordings comprising
the Ely Albums in the United States after the effective date, which occurred
within the past three years, UMG has infringed upon those recordings, and,
furthermore, UMG’s unlawful reproduction and distribution of the sound
recordings owned by Ely as alleged hereinabove constitutes copyright
infringement under the Copyright Act.
        45.     Plaintiffs are further informed and believe, and on that basis allege,
that the continued willful exploitation by UMG of sound recordings of members
of the class in the United States after the effective dates of the Notices of
Termination served on UMG pursuant to §203 by or on behalf of such class
members, all of which effective dates occurred within the past three years,
constitutes willful infringement by UMG.
        46.     UMG’s acts of infringement have been willful, intentional, and
purposeful, in disregard of and indifferent to the rights of Plaintiffs and the
members of the class.
        47.     As a direct and proximate result of Defendants’ infringements of
Plaintiffs’ copyrights and the copyrights of the members of the class, pursuant to
                                            13
154498.00601/116929581v.1
              Case 1:19-cv-01091 Document 1 Filed 02/05/19 Page 14 of 20




17 U.S.C. §504(c), Plaintiffs and the class members are entitled to recover up to
$150,000 in statutory damages for each sound recording infringed.
Alternatively, at their election, pursuant to 17 U.S.C. §504(b), Plaintiffs and the
class members are entitled to their actual damages, as well as all profits
attributable to the infringement, including but not limited to UMG’s profits from
infringement, as will be proven at trial.
        48.     Plaintiffs and the class members are also entitled to recover
attorney’s fees and costs pursuant to 17 U.S.C. §505, and prejudgment interest
according to law.
        49.     UMG is causing, and unless enjoined by the Court will continue to
cause, Plaintiffs and the class members irreparable harm for which they have no
adequate remedy at law. Plaintiffs and the class members are entitled to an
injunction under 17 U.S.C. §502 prohibiting the continued infringement of their
sound recordings.

                             SECOND CLAIM FOR RELIEF
                       (Declaratory Relief – Against All Defendants)

        50.     Plaintiffs hereby incorporate the allegations set forth in paragraphs
1 through 49 above, as though fully set forth herein.
        51.     Pursuant to 28 U.S.C. §§2201 and 2202, a case of actual
controversy within the jurisdiction of this court has arisen and now exists
between Plaintiffs and the class members on the one hand, and Defendants on
the other hand, concerning their respective rights and duties, in that Plaintiffs and
the class members contend that:
                (A)         Sound recordings cannot be considered “works made for hire,”
        as that term is defined in the Copyright Act, because the definition set forth
        in §101 of the Copyright Act does not include sound recordings as being one


                                               14
154498.00601/116929581v.1
             Case 1:19-cv-01091 Document 1 Filed 02/05/19 Page 15 of 20




        of the types of works that can be a work made for hire;
                (B)         The release of sound recordings that were created by a
        particular recording artist in “album” form, as is typical in the music
        industry, do not constitute a “contribution of a collective work,” or a
        “compilation,” as those terms are used in §101 of the Copyright Act, and do
        not transform the sound recordings into “works made for hire”;
                (C)         A foreign choice of law provision in a recording agreement has
        no effect upon the application of United States copyright law, exclusively, to
        issues relating to the application of the Copyright Act (and §203
        specifically) to the United States copyright, and cannot support a claim of
        “breach of contract” by the recording artists for exercising their rights under
        United States law;
                (D)         UMG’s position regarding “work made for hire” clauses
        violates §203(a)(5) of the Copyright Act;
                (E)         Sound recordings created and delivered pursuant to a recording
        agreement are not “commissioned works,” as that terms is used in §101 of
        the Copyright Act, thereby transforming the sound recordings into “works
        made for hire”;
                (F)         Recording artists are not barred from exercising their rights
        under §203 of the Copyright Act, even if a “loan-out company,” or, in the
        appellation utilized by UMG, a “Furnishing Company” was involved in the
        contractual transaction relating to the original grant;
                (G)         The exercise by recording artists of their rights under §203 of
        the Copyright Act to terminate the original grant, and to thereafter exploit
        the sound recordings after the effective date of termination, does not
        constitute a breach of contract of the recording agreements; and
                (H)         The assertion of rights by the recording artists under §203 of
                                                15
154498.00601/116929581v.1
              Case 1:19-cv-01091 Document 1 Filed 02/05/19 Page 16 of 20




        the Copyright Act are not “time-barred, despite UMG’s position that “claims
        regarding the initial ownership status of a work must be brought within three
        years of creation.”
        52.     Defendants, on the other hand, contend that:
                (A)         The sound recordings at issue are “works made for hire,”
        because the recording agreements at issue contain clauses that purport to be
        an agreement between the parties to those agreements that the sound
        recordings should be so characterized;
                (B)         The sound recordings at issue are contributions to a “collective
        work” or “compilation,” i.e., record albums, and so are works made for hire;
                (C)         If a recording agreement so provides, foreign law may be
        applied to the rights of recording artists in United States copyrights, and may
        be used to deny terminations that would be otherwise valid under the United
        States Copyright Act;
                (D)         UMG’s position regarding “work made for hire” clauses does
        not violate §203(a)(5) of the Copyright Act;
                (E)         Sound recordings created and delivered pursuant to a recording
        agreement are “commissioned works,” as that term is used in §101 of the
        Copyright Act, thereby transforming the sound recordings into “works made
        for hire”;
                (F)         Recording artists are barred from exercising their rights under
        §203 of the Copyright Act if a “loan-out company,” or, in the appellation
        utilized by UMG, a “Furnishing Company” was involved in the contractual
        transaction relating to the original grant;
                (G)         The exercise by recording artists of their rights under §203 of
        the Copyright Act to terminate the original grant, and to thereafter exploit
        the sound recordings after the effective date of termination, constitutes a
                                                 16
154498.00601/116929581v.1
               Case 1:19-cv-01091 Document 1 Filed 02/05/19 Page 17 of 20




         breach of contract of the recording agreements; and
                 (H)        The assertion of rights by the recording artists under §203 of
         the Copyright Act are “time-barred” because “claims regarding the initial
         ownership status of a work must be brought within three years of creation.”
         53.     Plaintiffs and the class members desire a judicial determination of
their rights and duties, and a declaration that UMG’s repeated disregard of the
rights of Plaintiffs and the class members violates the Copyright Act.
         54.     Such a judicial determination of the rights and duties of the parties
is necessary at this time, in that Defendants have repeatedly denied Plaintiffs’
rights, and the rights of hundreds of class members, and has denied all of them
the right to own the United States copyright in and to the sound recordings for
the post-termination period. By doing these acts in the past, and unless enjoined
from engaging in like behavior in the future, UMG will be allowed to destroy the
value and salability of the subject sound recordings, in direct contradiction of the
second chance guaranteed by the Copyright Act.

                                  PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs, on behalf of themselves and on behalf of all other
members of the class, pray for Judgment against UMG and the Doe Defendants,
and each of them, as follows:
         A.      Determining that this is a proper class action maintainable pursuant to
Rule 23 of the Federal Rules of Civil Procedure, certifying Plaintiffs as class
representatives and Plaintiffs’ counsel as class counsel;
         B.      For actual damages according to proof, or, at Plaintiffs’ election, for
statutory damages in an amount of $150,000 per infringed work, or according to
proof;


                                                17
154498.00601/116929581v.1
             Case 1:19-cv-01091 Document 1 Filed 02/05/19 Page 18 of 20




        C.      For declaratory relief, regarding the legal issues described in ¶¶ 51
through 54, above;
        D.      A temporary, preliminary, and permanent injunction enjoining and
restraining Defendants, and their respective agents, servants, directors, officers,
principals, employees, representatives, subsidiaries and affiliated companies,
successors, assigns, and those acting in concert with them or at their direction, and
each of them, from continued denial and disregard of the Notices of Termination
served by Plaintiffs and the members of the class, and each of them, upon UMG, to
the extent that UMG bases said grounds on the legal and factual issues that are
adjudicated in this suit;
        E.      For pre- and post-judgment interest;
        F.      For such fees and costs (including reasonable attorney’s fees) incurred
herein as permitted by law; and
        G.      For such other and further relief as this Court deems just and proper.

                                          BLANK ROME LLP

Dated: February 5, 2019                          /s/ David C. Kistler
                                          David C. Kistler, Esquire
                                          BLANK ROME LLP
                                          The Chrysler Bldg., 405 Lexington Avenue
                                          New York, NY 10174-0208
                                          (212) 885-5000
                                          Kistler@BlankRome.com

                                          GREGORY M. BORDO (pro ha vice to be filed)
                                          BLANK ROME LLP
                                          2029 Century Park East, 6th Floor
                                          Los Angeles, CA 90067
                                          (424) 239-3404
                                          GBordo@BlankRome.com

                                          DAVID M. PERRY (pro ha vice to be filed)

                                            18
154498.00601/116929581v.1
             Case 1:19-cv-01091 Document 1 Filed 02/05/19 Page 19 of 20



                                       BLANK ROME LLP
                                       One Logan Square
                                       130 North 18th Street
                                       Philadelphia, PA 19103-6998
                                       (215) 569-5767
                                       Perry@BlankRome.com
                                       and

                                       EVAN S. COHEN (pro ha vice to be filed)
                                       COHEN MUSIC LAW
                                       1180 South Beverly Drive, Suite 510
                                       Los Angeles, CA 90035-1157
                                       (310) 556-9800
                                       esc@cohenmusiclaw.com

                                       MARYANN R. MARZANO (pro ha vice to be filed)
                                       COHEN MUSIC LAW
                                       1180 South Beverly Drive, Suite 510
                                       Los Angeles, CA 90035-1157
                                       (310) 556-9800
                                       mmarzano@cohenmusiclaw.com

                                       Attorneys for Plaintiffs




                                         19
154498.00601/116929581v.1
             Case 1:19-cv-01091 Document 1 Filed 02/05/19 Page 20 of 20




                            DEMAND FOR JURY TRIAL
        Plaintiffs demand a trial by jury of the claims alleged in this Complaint.
                                         BLANK ROME LLP

Dated: February 5, 2019                         /s/ David C. Kistler
                                         David C. Kistler, Esquire
                                         BLANK ROME LLP
                                         The Chrysler Bldg., 405 Lexington Avenue
                                         New York, NY 10174-0208
                                         (212) 885-5000
                                         Kistler@BlankRome.com

                                         GREGORY M. BORDO (pro ha vice to be filed)
                                         BLANK ROME LLP
                                         2029 Century Park East, 6th Floor
                                         Los Angeles, CA 90067
                                         (424) 239-3404
                                         GBordo@BlankRome.com

                                         DAVID M. PERRY (pro ha vice to be filed)
                                         BLANK ROME LLP
                                         One Logan Square
                                         130 North 18th Street
                                         Philadelphia, PA 19103-6998
                                         (215) 569-5767
                                         Perry@BlankRome.com
                                         and
                                         MARYANN R. MARZANO (pro ha vice to be filed)
                                         COHEN MUSIC LAW
                                         1180 South Beverly Drive, Suite 510
                                         Los Angeles, CA 90035-1157
                                         (310) 556-9800
                                         mmarzano@cohenmusiclaw.com
                                         EVAN S. COHEN (pro ha vice to be filed)
                                         COHEN MUSIC LAW
                                         1180 South Beverly Drive, Suite 510
                                         Los Angeles, CA 90035-1157
                                         (310) 556-9800
                                         esc@cohenmusiclaw.com
                                         Attorneys for Plaintiffs

                                           20
154498.00601/116929581v.1
